                Case 2:19-cr-00103-JAM Document 53 Filed 06/17/20 Page 1 of 4


 1 JOHN R. MANNING
   Attorney at Law
 2 1111 H Street, Suite 204
   Sacramento, CA
 3 (916) 444-3994
   Fax: (916) 447-0931
 4 jmanninglaw@yahoo.com

 5 Attorney for Defendant
   ELTON PADILLA
 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00103
11                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                          v.                           FINDINGS AND ORDER
13   ELTON PADILLA,                                      DATE: June 23, 2020
                                                         TIME: 9:15 a.m.
14                                Defendant.             COURT: Hon. John A. Mendez
15

16          This matter is presently set for a change of plea on June 23, 2020. In response to the global

17 pandemic caused by the COVID-19 virus, this Court issued a series of General Orders related to court

18 operations and to address public health concerns related to and during the COVID-10 pandemic. (See,

19 General Orders 611-618.)

20          Although the General Order(s) addresses the district-wide health concern, the Supreme Court has

21 emphasized the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-endedness

22 with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner v. United

23 States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no exclusion under” §

24 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id. at 509; see also

25 United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a judge ordering

26 an ends-of-justice continuance must set forth explicit findings on the record “either orally or in

27 writing”).

28          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00103-JAM Document 53 Filed 06/17/20 Page 2 of 4


 1 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 2 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 3 justice served by taking such action outweigh the best interest of the public and the defendant in a

 4 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 5 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 6 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 7 a speedy trial.” Id.

 8          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

20 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

21 continuance must be “specifically limited in time”).

22                                                 STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

24 through defendant’s counsel of record, hereby stipulate as follows:

25          1.      By previous order, this matter was set for change of plea on June 23, 2020.

26          2.      By this stipulation, defendant now moves to continue this matter and set it for status

27 conference until September 15, 2020 at 9:15 a.m., and to exclude time between June 23, 2020, and

28 September 15, 2020, under Local Code T4. (Should the matter resolve prior to the requested date, the

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00103-JAM Document 53 Filed 06/17/20 Page 3 of 4


 1 Parties will alert the court, provide the court with the relevant documents and set the matter for a change

 2 of plea hearing rather than status conference.)

 3          3.      The parties agree and stipulate, and request that the Court find the following:

 4                  a)       The government has represented that the discovery associated with this case

 5          includes investigative reports and related documents in electronic form, as well as audio and

 6          video recordings. All of this discovery has been either produced directly to counsel and/or made

 7          available for inspection and copying.

 8                  b)       Counsel for defendant desires additional time to consult with this client, review

 9          the current charges, conduct investigation and research related to the charges, and to review

10          discovery in this matter.

11                  c)       Counsel for the defendant is recovering from significantly invasive surgery on

12          February 24, 2020. As such, independent of concerns over the COVID-19, counsel for the

13          defendant has been unable to meet with the defendant and/or work on his case during the post-

14          surgical recovery and rehabilitative process.

15                  d)       Counsel for defendant believes that failure to grant the above-requested

16          continuance would deny him/her the reasonable time necessary for effective preparation, taking

17          into account the exercise of due diligence.

18                  e)       The government does not object to the continuance.

19                  f)       In addition to the public health concerns cited by General Orders 611 – 618 and

20          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

21          this case because:

22                       •   The change of plea hearing involves individuals with high-risk factors, such as

23                           age and medical conditions;

24                       •   Counsel or other relevant individuals have been encouraged to telework and

25                           minimize personal contact to the greatest extent possible. It will be difficult to

26                           avoid personal contact should the hearing proceed.

27                  g)       Based on the above-stated findings, the ends of justice served by continuing the

28          case as requested outweigh the interest of the public and the defendant in a trial within the

      STIPULATION REGARDING EXCLUDABLE TIME                 3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00103-JAM Document 53 Filed 06/17/20 Page 4 of 4


 1          original date prescribed by the Speedy Trial Act.

 2                  h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 3          et seq., within which trial must commence, the time period of June 23, 2020 to September 15,

 4          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 5          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 6          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 7          interest of the public and the defendant in a speedy trial.

 8          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 9 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

10 must commence.

11          IT IS SO STIPULATED.

12
            Dated: June 17, 2020                            /S/ John R. Manning
13                                                          JOHN R. MANNING
14                                                          Attorney for Defendant
                                                            Elton Padilla
15

16          Dated: June 17, 2020                            McGregor W. Scott
                                                            United States Attorney
17
                                                            /S/ Vincenza Rabenn
18
                                                            VINCENZA RABENN
19                                                          Assistant United States Attorney

20
                                              FINDINGS AND ORDER
21
            The Court, having received, read, and considered the stipulation of the parties, and good cause
22
     appearing therefrom, adopts the stipulation of the parties in its entirety as its order.
23
            IT IS SO FOUND AND ORDERED this 17th day of June, 2020.
24

25
                                                              /s/ John A. Mendez
26                                                       THE HONORABLE JOHN A. MENDEZ
                                                         UNITED STATES DISTRICT COURT JUDGE
27

28

       STIPULATION REGARDING EXCLUDABLE TIME                4
       PERIODS UNDER SPEEDY TRIAL ACT
